MEMORANDUM **
Jose Rivera Cid, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s (“IJ”) decision denying his application for cancellation of removal. We dismiss the petition for review.
*722We lack jurisdiction to review the agency’s discretionary determination that Cid failed to establish exceptional and extremely unusual hardship to his United States citizen son. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 929-30 (9th Cir.2005). Cid’s contention that the agency denied him due process by disregarding evidence and misapplying the law to the facts of his case is not supported by the record and does not amount to a colorable constitutional claim. See id. at 930.
We do not consider Cid’s contentions relating to the IJ’s physical presence finding because the BIA denied relief for failure to establish hardship, which is dispositive.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.